Exhibit 10.2

 

LOGO [g25827img1.jpg]

September 10, 2020

David Clarkson

Extended Stay America, Inc.

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Dear David:

We are pleased to offer you employment with Extended Stay of America, Inc. (the
“Company”) on the following terms:

 

Position:    Chief Financial Officer of Extended Stay America, Inc. and ESH
Hospitality, Inc. Effective Date:    September 11, 2020 Reporting to:    Bruce
Haase, President and Chief Executive Officer Work Location    Charlotte, North
Carolina Annual Salary:    $350,000 to be paid in accordance with the Company’s
normal payroll practices. Annual Bonus Eligibility:    Commencing with your
effective date of September 11, 2020, you will participate in the Company’s
annual bonus plan with a target bonus of 100% of Annual Salary. Your actual
payout will be based on Company performance and individual goals established by
the Compensation Committee. Terms of the annual bonus plan are subject to change
each year as determined by the Compensation Committee. Sign-On Equity Grant:   
As soon as reasonably practicable after the Effective Date, pursuant to the
Company’s Amended and Restated Long-Term Incentive Plan (the “LTIP”), the
Company will grant to you time-vesting restricted stock units (“RSUs”) in
respect of Paired Shares (as defined in the LTIP) in the amount of 5,000 shares,
which shall vest pro-rata on each of the first three anniversaries of the
Effective Date, subject to your continued service on each vesting date. Annual
Equity Grant:    Commencing in 2021, you will be granted a number of RSUs having
a value of 100% of your base salary, 50% of which will be time-vesting and 50%
of which will be performance-vesting; provided, that the form of equity award
may be changed by the Compensation Committee consistent with the form of equity
awards granted to other senior executives of the Company. Benefits/Vacation:   
You will be eligible to enroll Company offered benefit plan(s) on an annual
basis and will be eligible for vacation in accordance with Company policy.



--------------------------------------------------------------------------------

Severance:    You will become a participant in the Company’s Executive Severance
Plan (the “Severance Plan”) which provides for severance of 1.0 times your base
salary and 1.0 times your target bonus should you be terminated in a Qualifying
Termination (as defined in the Severance Plan). By execution of this offer
letter, this offer letter shall constitute your Participation Agreement (as
defined in the Severance Plan) effective as of the Effective Date by which you
agree to be bound by and subject to all of the terms and conditions of the
Severance Plan. Restrictive Covenants:    You will be subject to the covenants
and other provisions contained in Section 6 of the Company’s Executive Severance
Plan. Dispute Resolution/Governing Law    This offer letter shall be governed by
the laws of Delaware. Any dispute, controversy or claim between that arises out
of or relates to this offer letter, your employment with the Company, or any
termination of such employment, shall be determined by final, binding, and
confidential arbitration held and conducted by JAMS, Inc. (“JAMS”), under its
then-applicable JAMS Employment Arbitration Rules and Procedures.

By signing below in accepting this offer set forth in this offer letter, you
represent, warrant and agree that (i) you are not subject to any contract,
arrangement, policy or understanding, or to any statute, governmental rule or
regulation, that in any way limits your ability to enter into and fully perform
the your obligations under this offer letter, (ii) you are not otherwise unable
to enter into and fully perform your obligations under this offer letter,
(iii) you are not in default under, or in breach of, any agreement requiring you
to preserve the confidentiality of any information, client lists, trade secrets
or other confidential information or agreements not to compete or interfere with
any prior employer including, but not limited to, any employment agreement, and
(iv) neither the execution and delivery of this offer letter nor the performance
by you of your obligations hereunder will conflict with, result in a breach of,
or constitute a default under, any confidentiality or non-competition agreement
or any employment agreement to which you are a party or to which you may be
subject and during your employment with the Company you will preserve the
confidentiality of all information with respect to which you have an obligation
of confidentiality to any other person. In the event of a breach of any
representation or covenant in this paragraph, the Company may terminate this
offer letter and your employment with the Company without any liability to you
and you shall indemnify the Company for any liability it may incur as a result
of any such breach.

Your employment with the Company will be “at will” meaning that it can be
terminated with or without cause, and with or without notice, at any time, at
the option of either the Company or you, except as otherwise prohibited by law.
The terms of this offer letter, therefore, do not and are not intended to create
either an expressed and/or implied contract of employment with the Company.

If the terms set forth in this offer letter are acceptable to you, please sign
below where indicated and return an executed version to me.

Please feel free to contact me if you have any questions.

Sincerely,

 

/s/ Kevin A. Henry

Kevin A. Henry, Chief Human Resources Officer Agreed and Accepted this 10th day
of September, 2020

/s/ David Clarkson

David Clarkson